Citation Nr: 1001341	
Decision Date: 01/08/10    Archive Date: 01/15/10

DOCKET NO.  07-03 257A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to an increased evaluation for posttraumatic 
stress disorder (PTSD), currently evaluated as 70 percent 
disabling.


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael J. Skaltsounis, Counsel 


INTRODUCTION

The Veteran had active service from July 1966 to July 1986.  
He is a highly decorated combat Veteran, and his medals 
include the Silver Star, Bronze Star Medal with 1 Bronze Oak 
Leaf Cluster and "V" device, Combat Infantryman Badge 
(CIB), and Purple Heart.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a February 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama, which denied the above claim.  

In February 2009, a hearing was held before the undersigned 
Veterans Law Judge making this decision.  See 38 U.S.C.A. 
§ 7107(c) (West 2002).  


FINDINGS OF FACT

1.  Prior to October 10, 2008, the Veteran's PTSD was 
manifested by symptoms that more nearly approximated 
occupational and social impairment, with deficiencies in most 
areas, but not total occupational and social impairment.  

2.  Effective October 10, 2008, the Veteran's PTSD has been 
manifested by symptoms that more nearly approximate total 
occupational and social impairment.  


CONCLUSIONS OF LAW

1.  Prior to October 10, 2008, the criteria for a rating in 
excess of 70 percent for PTSD have not been met.  38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. §§ 3.321, 4.7, 4.130, 
Diagnostic Code 9411 (2009).  

2.  Effective October 10, 2008, the schedular criteria for a 
100 percent disability rating for PTSD have been met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.7, 4.130, 
Diagnostic Code 9411 (2009).    


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 
C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).  

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
This notice must be provided prior to an initial unfavorable 
decision on a claim by the RO.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).

The U.S. Court of Appeals for the Federal Circuit previously 
held that any error in VCAA notice was presumed prejudicial 
and must result in reversal unless VA showed that the error 
did not affect the essential fairness of the adjudication by 
demonstrating that the essential purpose of the notice was 
not frustrated.  See Sanders v. Nicholson, 487 F.3d 881, 889 
(2007).  However, the U.S. Supreme Court recently reversed 
that decision based on a finding that the Federal Circuit's 
framework for harmless-error analysis was too rigid and 
placed an unreasonable evidentiary burden upon VA.  Shinseki 
v. Sanders, 129 S.Ct. 1696 (2009).  The Supreme Court held 
that a mandatory presumption of prejudicial error in every 
instance of defective VCAA notice was inappropriate and that 
determinations concerning harmless error should be made on a 
case-by-case basis.  Id.  In addition, the Supreme Court 
rejected the Federal Circuit's reasoning, in part, because 
the Federal Circuit's framework required VA, not the 
claimant, to explain why the error was harmless, which is 
contrary to the general rule in non-criminal cases that the 
party that seeks to have a judgment set aside due to an 
erroneous ruling bears the burden of showing that prejudice 
resulted.  Id. at 1705-06.

With respect to the claim for increased rating, neither the 
Veteran nor his representative has identified any deficiency 
in notice which would compromise a fair adjudication of the 
claim.  Nevertheless, the Board has considered whether the 
defective notice provided to the Veteran resulted in 
prejudicial error.

In this regard, the Board observes that, although the Supreme 
Court reversed the presumptive prejudice framework set forth 
in Sanders, it did not find fault with the analysis for 
determining whether a VCAA notice error affected the 
essential fairness of the adjudication.  Accordingly, where 
there is a defect in the content of VCAA notice, it may be 
established that such error did not affect the essential 
fairness of the adjudication by showing that the essential 
purpose of the notice was not frustrated.  See Sanders, 487 
F.3d at 889.  Such a showing may be made by demonstrating, 
for example, (1) that the claimant had actual knowledge of 
what was necessary to substantiate the claim and that the 
claim was otherwise properly developed, (2) that a reasonable 
person could be expected to understand from the notice what 
was needed to substantiate the claim, or (3) that the benefit 
could not be awarded as a matter of law.  Id.; see also 
Vazquez-Flores, 2 Vet. App. at 46.  Actual knowledge may be 
established by statements or actions by the claimant or the 
claimant's representative demonstrating an awareness of what 
is necessary to substantiate his or her claim.  Id. at 48 
(citing Dalton v. Nicholson, 21 Vet. App. 23, 30-31 (2007)).  
Because reversal is warranted only if an error affects the 
essential fairness of the adjudication, consideration should 
also be given to whether the post-adjudicatory notice and 
opportunity to develop the case that was provided during the 
extensive administrative appellate proceedings leading to the 
final Board decision and final Agency adjudication of the 
claim served to render any pre-adjudicatory VCAA notice 
errors non-prejudicial.  Id. at 46.

For an increased-compensation claim, § 5103(a) requires, at a 
minimum, that VA notify the claimant that, to substantiate a 
claim, the medical or lay evidence must show a worsening or 
increase in severity of the disability, and the effect that 
such worsening or increase has on the claimant's employment.  
Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).

Further, if the diagnostic code under which the claimant is 
rated contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on 
employment (such as a specific measurement or test result), 
VA must provide at least general notice of that requirement.  
VA must also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask the Secretary 
to obtain) that are relevant to establishing entitlement to 
increased compensation.  Id.

Recently, in the case of Vazquez-Flores v. Shinseki, No. 08-
7150 (Fed. Cir. Sep. 4, 2009), the Federal Circuit Court held 
that "the notice described in 38 U.S.C. § 5103(a) need not be 
Veteran specific."  Similarly, "while a Veteran's 'daily 
life' evidence might in some cases lead to evidence of 
impairment in earning capacity, the statutory scheme does not 
require such evidence for proper claim adjudication."  Thus, 
the Federal Circuit held, "insofar as the notice described by 
the Veterans Court in Vazquez-Flores requires the VA to 
notify a Veteran of alternative diagnostic codes or potential 
"daily life" evidence, we vacate the judgments."  

A letter satisfying the notice requirements under 38 C.F.R. § 
3.159(b)(1) was sent to the Veteran in November 2005, prior 
to the RO decision that denied the claim for increased rating 
in February 2006.  The letter informed him of what evidence 
was required to substantiate the claim and of his and VA's 
respective duties for obtaining evidence.  He was also asked 
to submit evidence and/or information in his possession to 
the RO.  An additional letter, which met most of the 
requirements of Vazquez-Flores, was sent to the Veteran in 
June 2008.  

Further, in this case, the Veteran was provided with 
correspondence regarding what was needed to support his 
claim.  Specifically, the November 2005 VCAA notice letter 
advised the Veteran that his statements and medical and 
employment records could be used to substantiate his claim, 
and the Veteran can reasonably be expected to have understood 
the applicable diagnostic codes provided in the January 2007 
statement of the case, June 2008 correspondence, September 
2008 supplemental statement of the case, and September 2009 
supplemental statement of the case.  Thus, given the November 
2005, January 2007, June 2008, September 2008, and September 
2009 VA correspondence, the Veteran is expected to have 
understood what was needed to support his claim.

Moreover, the Veteran demonstrated actual knowledge of what 
was needed to support his claim as reflected in his 
statements and correspondence.  Specifically, at the time of 
his Board hearing in September 2007, the Veteran testified 
how his PTSD affected his ability to interact with others, 
and at the time of his VA PTSD examination in July 2009, the 
Veteran indicated that he was intolerant of being around 
others.  

In summary, the Board submits that the above statements and 
evidence demonstrate the Veteran's knowledge of the need to 
be worse to support his claim, with particular emphasis on an 
adverse impact on his employment, and that the notice 
deficiencies in this matter do not affect the essential 
fairness of the adjudication.  

Next, VA has a duty to assist the Veteran in the development 
of the claim.  This duty includes assisting him in the 
procurement of service treatment records and pertinent post-
service treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the Veteran.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).

The RO has obtained service and VA treatment records.  The 
Veteran was also afforded multiple VA examinations to support 
his increased rating claim, and neither the Veteran nor his 
representative has argued that the most recent VA examination 
is inadequate for rating purposes.  Significantly, neither 
the Veteran nor his representative has identified, and the 
record does not otherwise indicate, any additional existing 
evidence that is necessary for a fair adjudication of the 
claim that has not been obtained.  

Hence, no further notice or assistance to the Veteran is 
required to fulfill VA's duty to assist in the development of 
the claims.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 
281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 
Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 
Vet. App. 183 (2002).


II.  Entitlement to an Increased Rating

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities, which is 
based on the average impairment of earning capacity.  
Individual disabilities are assigned separate DCs.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2009).  

Where an increase in an existing disability rating based upon 
established entitlement to compensation is at issue, the 
present level of disability is the primary concern.  
Francisco v. Brown, 7 Vet. App. 55 (1994).  A more recent 
decision of the United States Court of Appeals for Veterans 
Claims (Court), however, has held that in determining the 
present level of a disability for any increased evaluation 
claim, the Board must consider whether the rating should be 
"staged."  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  
In other words, where the evidence contains factual findings 
that demonstrate distinct time periods in which the service-
connected disability exhibited diverse symptoms meeting the 
criteria for different ratings during the course of the 
appeal, the assignment of a staged rating would be necessary.  
The relevant temporal focus for adjudicating the level of 
disability of an increased rating claim is from the time 
period one year before the claim was filed - so, here, 
October 2004, until VA makes a final decision on the claim.  
See Hart, supra.  See also 38 U.S.C.A. § 5110(b)(2) 
(West 2002); 38 C.F.R. § 3.400(o)(2) (2009).

Service connection for PTSD was granted by a November 2004 
rating decision, at which time a 50 percent rating was 
assigned, effective from June 2004.  A March 2005 rating 
decision subsequently assigned a 70 percent rating effective 
from February 2005.  The Veteran filed the subject claim for 
an increased rating in October 2005.  

VA PTSD examination in March 2005 revealed that the Veteran 
described chronic anxious and depressive dysphoria, 
irritability, being easily angered, avoiding social and 
interpersonal interactions, having episodes of crying, and 
being overly preoccupied with his military experience.  
However, it was noted that he continued full-time employment 
despite his PTSD.  The Veteran reported only one close 
friend.  He tended to avoid social circumstances and 
interactions.  Most of his interpersonal stimulation was 
work-related.  Mental status examination revealed constricted 
affect and anxious, depressed, and dysphoric mood.  He was 
not psychotic but was found to be preoccupied with the 
examination and related questions.  Sleep impairment was 
noted to interfere with his daily activities.  Hallucinations 
were "not persistent."  The examiner summarized that the 
Veteran had chronic, mixed mood dysphoria with episodes of 
increased anxiety and depression that interfered with his 
attitude regarding work, social and interpersonal 
relationships, leisure activities, and sleep.  He also had 
chronic, severe mood dysphoria, including depression that was 
related to his PTSD symptoms.  The examiner concluded that 
the Veteran's PTSD caused clinically significant distress or 
impairment in social, occupational, or other important areas 
of functioning.  The Axis I diagnosis was PTSD, chronic, 
severe, with depression, and the Veteran was assigned a 
global assessment of functioning (GAF) scale score of 49.  

The examiner further commented that the Veteran continued to 
work despite his PTSD symptoms.  However, the Veteran's 
current prognosis regarding functional impairment was not 
considered good considering that his symptoms were worsening.

VA PTSD examination in November 2005 revealed that the 
Veteran isolated himself from others, noting that he did not 
even talk to co-workers.  He further noted feelings of 
alienation, distrust of people, inability to get close to 
people, sleep disturbance, hypervigilant behavior, and 
difficulties with concentration and depression.  He also 
reported an exaggerated startle response and feelings of 
rage.  He continued to remain employed as a financial 
advisor.  Mental status examination revealed impaired short-
term memory and concentration.  Judgment was also impaired, 
speech was slow, mood depressed, there was impaired impulse-
control, and sleep impairment was found to be chronic in 
nature.  The Axis I diagnosis was chronic, severe PTSD, and 
the examiner assigned the Veteran a GAF of 41 for severe 
social and occupational impairment.  The examiner further 
commented that the Veteran could not establish or maintain 
effective social and occupational relationships due to his 
service-connected PTSD.  

VA outpatient evaluation in May 2006 indicated that mood and 
affect were congruent with the Veteran's depression/anxiety.  
Current problems were noted as depression, intrusive 
thoughts, nightmares, and startle response.  The Axis I 
diagnosis was PTSD.  The Veteran reported difficulty with 
violent behavior over the previous 30 days.  

VA PTSD examination in July 2008 revealed that the Veteran 
continued to report difficulty falling or staying asleep, 
difficulty concentrating, hypervigilance, and exaggerated 
startle response.  The Axis I diagnosis was chronic, severe 
PTSD and the Veteran was again assigned a GAF of 41 for 
severe occupational and social impairment.  Although the 
examiner did not find that there was total occupational and 
social impairment due to PTSD, he did find symptoms of this 
disorder resulted in deficiencies in most areas.  The 
examiner also noted that the Veteran was emotionally isolated 
from family members and frequently angry, irritable, and 
edgy.  

At the Veteran's hearing before the Board in February 2009, 
the Veteran noted that he had ceased full-time employment on 
October 10, 2008 due to continuing stress and his inability 
to interact with others.  

A claim form for TDIU, dated in February 2009, reflects the 
Veteran's report that he became too disabled to work on 
October 10, 2008.  On this form, the Veteran also noted that 
he had four years of college.  

VA PTSD examination in July 2009 revealed that the Veteran 
currently lived alone.  He was indicated to be distant from 
members of his family.  He dated occasionally but denied any 
serious or intimate relationships.  Mental status examination 
revealed that his affect was constricted and that mood was 
dysphoric.  He continued to indicate that he had problems 
with sleep.  It was also noted that the Veteran exhibited 
obsessive/ritualistic behavior, the examiner indicating that 
he would check and recheck doors over and over, and check 
that the television was off several times.  The Veteran also 
noted that he had become very impatient and easily frustrated 
by things that had not bothered him in the past.  The Axis I 
diagnosis was chronic PTSD, and the Veteran was assigned a 
GAF of 52.  The Veteran stated that he got to the point where 
he stopped work because of increased frustration, 
irritability, and the lack of close relationships.  This 
examiner concluded that PTSD symptoms did not produce total 
occupational and social impairment.  He further commented 
that while the Veteran would not tolerate much interaction 
with co-workers, it appeared that he could work effectively 
without having to have significant interaction with others, 
perhaps from a home office.  

The Veteran's service-connected PTSD has been evaluated as 70 
percent disabling pursuant to 38 C.F.R. § 4.130, Diagnostic 
Code 9411, effective from February 2005, under the "new" 
criteria for neuropsychiatric disabilities which took effect 
on November 7, 1996.  As the subject increased rating claim 
for PTSD was filed in October 2005, the evaluation of the 
Veteran's PTSD will be based on consideration of only the 
"new" criteria.

The rating criteria permit a 100 percent rating for the 
Veteran's disability where there is the following disability 
picture:

Total occupational and social 
impairment, due to such symptoms as: 
gross impairment in thought 
processes or communication; 
persistent delusions or 
hallucinations; gross inappropriate 
behavior; persistent danger of 
hurting self or others; intermittent 
inability to perform activities of 
daily living (including maintenance 
of minimal personal hygiene); 
disorientation to time or place; 
memory loss for names of close 
relatives, own occupation or own 
name.

38 C.F.R. § 4.130, Diagnostic Code 9411, effective November 
7, 1996.

The symptoms recited in the criteria in the rating schedule 
for evaluating mental disorders are "not intended to 
constitute an exhaustive list, but rather are to serve as 
examples of the type and degree of the symptoms, or their 
effects, that would justify a particular rating."  Mauerhan 
v. Principi, 16 Vet. App. 436, 442 (2002).  In adjudicating a 
claim for an increased rating, the adjudicator must consider 
all symptoms of a claimant's service-connected mental 
condition that affect the level of occupational or social 
impairment.  Id. at 443.

Under the Diagnostic and Statistical Manual of Mental 
Disorders (4th Ed.) (DSM-IV), global assessment of 
functioning (GAF) scale scores of 51 to 60 generally reflect 
some moderate symptoms (e.g., flat affect and circumstantial 
speech, occasional panic attacks) or moderate difficulty in 
social, occupational, or school functioning (e.g., few 
friends, conflicts with peers or co-workers).  Scores from 41 
to 50 reflect serious symptoms (suicidal ideation, severe 
obsessional rituals, frequent shoplifting) or any serious 
impairment in social, occupational or school functioning 
(e.g., no friends, unable to keep a job). 

Turning first to the period prior to the date the Veteran was 
last employed full-time (October 10, 2008), although the 
Veteran clearly suffered from severe occupational and social 
impairment as revealed by VA examinations in November 2005 
and July 2008, the Veteran was still employed at the time of 
both of these examinations, and the July 2008 examiner 
specifically did not find that the Veteran's symptoms were 
productive of total social and occupational impairment as of 
July 2008.  It should be noted that a 100 percent rating 
requires total social and occupational impairment, and with 
the Veteran clearly able to work at that time, and the fact 
that of the criteria for a 100 percent rating only the danger 
of hurting others and disorientation were demonstrated during 
this period, the Board finds that prior to October 10, 2008, 
the Veteran's PTSD was manifested by symptoms that more 
nearly approximated occupational and social impairment, with 
deficiencies in most areas, due to ongoing depression, 
problems with anger management and irritability, difficulty 
in adapting to stressful circumstances, and inability to 
establish and maintain effective relationships. 

In addition, the Board would point out that the rating 
schedule represents as far as practicable, the average 
impairment of earning capacity.  Ratings will generally be 
based on average impairment.  38 C.F.R. § 3.321(a), (b) 
(2009).  To afford justice in exceptional situations, an 
extraschedular rating can be provided.  38 C.F.R. § 3.321(b).  
The Court clarified the analytical steps necessary to 
determine whether referral for extraschedular consideration 
is warranted.  See Thun v. Peake, 22 Vet. App. 111 (2008).  
First, the RO or the Board must determine whether the 
evidence presents such an exceptional disability picture that 
the available schedular evaluations for that disability are 
inadequate.  Second, if the schedular evaluation does not 
contemplate the Veteran's level of disability and 
symptomatology and is found inadequate, the RO or Board must 
determine whether the claimant's exceptional disability 
picture exhibits other related factors such as those provided 
by the regulation as "governing norms."  Third, if the rating 
schedule is inadequate to evaluate a Veteran's disability 
picture and that picture has attendant thereto related 
factors such as marked interference with employment or 
frequent periods of hospitalization, then the case must be 
referred to the Under Secretary for Benefits or the Director 
of the Compensation and Pension Service to determine whether, 
to accord justice, the Veteran's disability picture requires 
the assignment of an extraschedular rating.

Prior to October 10, 2008, the Veteran's symptoms associated 
with his service-connected PTSD were severe and made it 
difficult for the Veteran to carry on work-related 
activities.  Such impairment is contemplated by the 
applicable rating criteria.  The rating criteria reasonably 
describe the Veteran's disability.  Referral for 
consideration of an extraschedular rating for the period 
prior to October 10, 2008 is, therefore, not warranted.

Although the Veteran submitted a separate claim for total 
disability rating based on individual unemployability (TDIU) 
(which was previously referred to the RO for appropriate 
disposition in the Board's previous remand), it is no longer 
necessary for the RO to adjudicate such a claim, as the Board 
considers the claim for a TDIU as an "included" claim 
pursuant to Rice v. Shinseki, 22 Vet. App. 447 (2009).  Prior 
to October 10, 2008, the Veteran was service connected for 
PTSD, rated as 70 percent disabling; a nerve injury of the 
right foot, rated as 20 percent disabling; tinnitus, rated as 
10 percent disabling; and left ear hearing loss and multiple 
scars of the lower legs and right foot, each rated as 
noncompensable.  His combined rating was 80 percent.  
However, the Veteran's service-connected disabilities did not 
preclude him from obtaining and maintaining substantially 
gainful employment.  See 38 C.F.R. § 4.16(a).  To the 
contrary, as discussed above, the Veteran was gainfully 
employed as a financial advisor until October 10, 2008.  
Therefore, entitlement to a TDIU is not warranted prior to 
October 10, 2008.

Turning to the period following October 10, 2008, the record 
reflects that the Veteran has no longer been gainfully 
employed and the evidence, for the most part, reveals that 
the Veteran left his last full-time position as a result of 
his PTSD on October 10, 2008.  As a matter of fact, although 
the July 2009 examiner does not find that the Veteran's 
symptoms of PTSD are productive of total occupational and 
social impairment, he does not dispute the Veteran's report 
of leaving his last position due to frustration and 
difficulty interacting with others.  Moreover, the rationale 
given by the examiner for not finding total occupational and 
social impairment is apparently the unsubstantiated belief 
that the Veteran would be able to find gainful employment in 
some form of home office, without offering any opinion as to 
why this would be a realistic occupational alternative.  
Indeed, the Board finds it reasonable to conclude from the 
examiner's comments that if no gainful employment were 
available where the Veteran was not required to have 
"significant" interaction with others, the examiner would 
find that the Veteran's symptoms were productive of total 
occupational and social impairment.  

In addition, in examining previous VA examinations in 
November 2005 and July 2008, the Board notes that both 
examiners assigned GAF scores of 41, and provided a poor 
prognosis with respect to the Veteran's worsening symptoms.  
Therefore, while the most recent examiner assigned a GAF of 
52, the Board finds that overall, since October 10, 2008, the 
Veteran's symptoms have at no time improved, and have 
additionally been characterized by total occupational 
impairment, severe anger and irritability with poorly-
controlled impulse, ritualistic behavior, and inability to 
get along with others.  In summary, in examining the criteria 
for a 100 percent rating under Diagnostic Code 9411, while 
the Board does not find that there is evidence of persistent 
delusions, the Board does find that the above-noted symptoms 
are otherwise consistent with some disorientation to time or 
place, gross impairment in thought processes or 
communication, grossly inappropriate behavior, the 
intermittent inability to participate in the activities of 
daily living, and a persistent danger of hurting self or 
others.  

Therefore, giving the Veteran the benefit of the doubt, the 
Board finds that since October 10, 2008, the Veteran's 
symptoms of PTSD demonstrate serious social and occupational 
impairment that prevent the Veteran from obtaining and 
maintaining employment and that accordingly, a 100 percent 
schedular rating for total social and occupational impairment 
as a result of this service-connected disability is 
warranted.  See 38 C.F.R. § 4.130, Diagnostic Code 9411 
(2009).


ORDER

Entitlement to a rating in excess of 70 percent for PTSD 
prior to October 10, 2008, is denied.  

Effective October 10, 2008, a 100 percent schedular rating is 
granted for PTSD, subject to the statutes and regulations 
governing the payment of monetary benefits.



____________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


